RylaND, Judge,
delivered the opinion of the court.
From the foregoing statement it will be seen, that the principles and rules governing suits between landlord and tenant must be invoked in the decision of this case.
Stoops, it seems, rented a lot of ground belonging to Basse and Youce, in the city of St. Louis, from one Wherry, the agent of the owners, for one year; that this renting was in 1842 ; that Stoops continued to occupy the same lot, and in November, 1844, he rented a part of the same lot to Charles Devlin, at $4 per month, and that Devlin occupied the same until September, 1846, about 22 months.
It was shown that the lot was worth between $9 and $10 per month, making a joint occupancy reasonably worth $4 per month. In 1848 proceedings were commenced by the owners to have partition of the lot between them. It being incapable of division, was sold, and was purchased by Messrs. Wm. M. Campbell and Joseph B. Wells. This was two years after the period for which Devlin is charged rent.
1. The defence consists, on the part of Devlin, in showing, that as Wherry, in 1842, only rented the lot to Stoops for one year, that Stoops’ term had expired, and he was holding over and was a trespasser.
The presumption is, that Stoops was a renter from year to year ; that after the expiration of the first year, he had continued in possession as a renter for another year.
2. The defendant rented of Stoops, and continued to use and occupy the premises conjointly with Stoops for nearly 22 months. As the presumption is in favor of Stoops being lawfully in the possession and occupancy, the defendant had no right to question his title to demand the rent, which, by agreement, he was to pay to Stoops. He cannot escape the liability to Stoops, by questioning his title.
The instructions, therefore, of the court, which placed upon Stoops the burden of showing his title, were improper. His *166possession and occupancy might raise the presumption of a continuance of the original terms, from year to year.
The record and proceedings of the suit in partition had nothing to do with the matter in controversy between these parties. These took place two years after the expiration of the time for which Stoops charges Devlin with the rent of the lot.
This testimony should have been excluded. But, after admitting this evidence, no reason is perceived why the agreement between Stoops and Campbell, one of the purchasers of the lot, about the rent and former occupancy, should have been excluded. The court erred in admitting the record and proceedings of the partition suit. After having admitted that evidence, it was wrong not to admit the agreement between Campbell and Stoops.
The attempt, on the part of the defendant, to dispute the grounds of the plaintiff’s right to recover, as set forth in the foregoing statement, was illegal and improper. The court failed to give proper instructions asked by the plaintiff ; and the instruction throwing the onus of proof of title upon him, was also wrong.
The facts of this case do not present one in which the tenant is permitted to dispute his landlord’s right to rent.
The judgment of the court below is erroneous ; and the other Judges concurring, the judgment is reversed, and this cause is remanded, with directions to set aside the verdict, grant a new trial, and proceed in the case in accordance with this opinion.